Citation Nr: 0842021	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  03-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for upper 
back disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The March 2002 rating decision on appeal is worded as though 
the RO reopened and denied the claim for service connection 
for upper back disability.  However, subsequently, and most 
recently in an August 2008 supplemental statement of the 
case, the RO found that new and material evidence had not 
been received to reopen the claim.  In any event, the Board 
must also assess whether new and material evidence has been 
submitted sufficient to reopen the claim of service 
connection.  Wakeford v. Brown, 8 Vet. App. 237 (1996).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the Board is obliged to determine in the first 
instance whether there is new and material evidence to reopen 
the claim, regardless of the RO's action.  Barnett v. Brown, 
8 Vet. App. 1 (1995).  

This case was the subject of a Board decision and remand 
dated in May 2004, which included a Board determination that 
new and material evidence had been received to reopen the 
claim for service connection for cervical spine disability, 
and of a Board remand dated in December 2006. 
     
The veteran is service-connected for type II diabetes 
mellitus, rated as 40 percent disabling, effective February 
22, 2000.  At a January 2004 VA examination, the examiner 
opined that the veteran's low back pain and subsequent 
radiculopathy were equally attributable to a spinal fusion 
and to the veteran's diabetic condition.  Accordingly, the 
matter of entitlement to service connection for low back 
disability, as secondary to service-connected type II 
diabetes mellitus, is raised by the record and is referred to 
the RO for appropriate action. 



FINDINGS OF FACT

1.  Evidence received since the August 1997 unappealed RO 
denial of the veteran's petition to reopen his claim for 
service connection for upper back disability does not raise a 
reasonable possibility of substantiating the claim.

2.  Competent medical evidence, to include objective 
neurological testing, establishes that during the pendency of 
the current claim the veteran has experienced disability of 
the cervical spine manifested by C7 radiculopathy.

3.  Competent medical evidence relates disability of the 
cervical spine, manifested by C7 radiculopathy in January 
2003, to an in-service injury that is documented in the 
service medical records.

4.  Competent medical evidence establishes that currently 
diagnosed disability of the cervical spine, other than 
disability manifested by C7 radiculopathy, did not begin 
during service and is not related to any incident of service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 1997 RO rating 
decision that denied the veteran's petition to reopen a claim 
for service connection for upper back disability, which was 
the last final denial with respect to this issue, is not new 
and material; the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  A cervical spine disability, manifested by C7 
radiculopathy, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Cervical spine disability, other than disability 
manifested by C7 radiculopathy, was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

May 2004, January 2007, and July 2007 VCAA letters explained 
the evidence necessary to substantiate the claims for service 
connection for upper back disability and service connection 
for cervical spine disability.  These letters also informed 
the veteran of his and VA's respective duties for obtaining 
evidence.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court of Appeals for Veterans Claims has 
held that the appellant must be informed of what type of 
evidence would be considered "new" and "material," as well as 
be provided with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App 1 (2006).  But see Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA 
give a claimant notice at the outset of the claims process of 
the information and evidence necessary to substantiate the 
claim, before the initial RO decision and in sufficient time 
to enable the claimant to submit relevant evidence.  This 
notice may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  

In this case, January 2007, July 2007, and December 2007 VCAA 
letters collectively notified the veteran that new and 
material evidence could be submitted to reopen his claim for 
service connection for upper back disability, indicated what 
type of evidence would qualify as "new" evidence, and 
specifically informed him of what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In addition, the January 2007, July 2007, and December 2007 
VCAA notice letters from VA explained how a disability rating 
is determined for a service-connected disorder and the basis 
for determining an effective date upon the grant of any 
benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claims have been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
records of the Social Security Administration, and reports of 
VA examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claims.

With respect to the claim for service connection for upper 
back disability, the Board finds that the duty to assist in 
this case does not require providing a VA examination and/or 
medical opinion because, as will be discussed below, new and 
material evidence has not been received to reopen this claim 
for service connection.  See 38 U.S.C.A. § 5103A(f); 
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Woehlaert 
v. Nicholson, 21 Vet. App. 456, 463-464 (2007) (holding that 
when Board found that new and material evidence had not been 
presented, VA's duty to provide the appellant with a new 
examination was extinguished, and the matter of the adequacy 
of the VA examination provided became moot); Woehlaert v. 
Nicholson, 21 Vet; 38 C.F.R. § 3.159(c)(4)(iii).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
In McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007), 
the Court stated that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to the Secretary's 
adjudication of the claim." 

Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were changed for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2008)).  The 
veteran's application to reopen his claim was filed 
subsequent to August 29, 2001; consequently, the version of § 
3.156 in effect from August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  If new 
and material evidence has been received with respect to a 
claim which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Until a claimant meets his threshold burden of submitting new 
and material evidence sufficient to reopen his claim, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, the evidence submitted by the veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  



Medical Evidence

On the veteran's report of medical history, conducted in 
conjunction with the veteran's May 1969 induction 
examination, he denied having a history of arthritis or 
rheumatism, bone, joint or other deformity, or back trouble 
of any kind.
The examiner, on the report of medical examination, reported 
that the veteran's spine and musculoskeletal system were 
normal.

A January 1970 service medical record shows that the veteran 
reported that a tree limb had fallen on the back of his neck 
and shoulders, but x-rays were negative for a fracture and 
the impression was a neck contusion.  In March 1970, the 
treating clinician noted that the veteran still complained of 
pain in his back at his shoulder, but physical examination 
was negative and the diagnosis muscular spasms.  

The report of the veteran's May 1971 separation examination 
indicates that the veteran had an abnormal spine and 
musculoskeletal system--specifically, that the veteran had 
chronic pain in the neck.  The veteran was referred for 
orthopedic consultation, wherein x-rays were normal, the 
veteran did not have a paravertebral muscle spasm, and there 
was full range of motion.  The impression was a possible old 
sprain.

At a December 1971 VA examination, the veteran indicated that 
he had hurt his neck when a tree, that was about eight inches 
in diameter, fell across it.  He reported that about once a 
day, while doing fast moving or jerking movements with his 
body, his neck hurt on both sides for about a second or two, 
like a fast sharp jab, then it would go away.  Upon 
examination of the neck, the examiner reported that there was 
no evidence of reduction in normal excursion of movement due 
to ankylosis, mechanical blocking, adhesions, muscle or 
tendon contractures, spasticity or scars, or synovial 
herniae.  There was no instability.  Cervical spine x-rays 
taken in conjunction with the examination were normal.  The 
examiner diagnosed the veteran as not having any residuals of 
a neck injury.

VA X-rays in April 2001 revealed mild cervical spondylosis 
and degenerative disc disease of the lumbar spine.

At a May 2001 VA examination, the veteran complained of 
constant neck pain, weakness, stiffness, fatigability, and 
lack of endurance.  After examining the veteran's spine, the 
examiner noted that there was pain on palpation of the 
cervical spine without paravertebral spasm.  After physical 
examination and x-rays, the examiner diagnosed the veteran 
with degenerative disc disease involving the cervical and 
lumbar spine.  

A December 2001 VA rehabilitative medicine clinic note 
indicates that the veteran reported that he had experienced 
chronic neck pain and right shoulder pain since an injury in 
Vietnam in 1970.  The treating physician noted that recent 
cervical spine films showed mild cervical spondylosis, C4, 5, 
and that the right shoulder films were normal.  After 
physical examination, the treating physician's impression 
included mild cervical spondylosis and adhesive capsulitis of 
the right shoulder.

A February 2002 VA spine examination report indicates that x-
rays taken of the veteran's neck showed degenerative changes 
in the lower cervical spine area.  The examiner diagnosed the 
veteran with degenerative joint disease of the cervical spine 
with no radioculopathy present at that time.  The examiner 
further commented that the veteran did have a neck and 
shoulder injury in 1970 that was also seen as late as 1971 in 
service, but did not give a history of serious neck pain 
until six-and-a-half years ago.  The examiner concluded that 
the veteran's current problems were simply due to 
degenerative change taking place in the spine.

A VA rehabilitative medicine clinic note dated in June 2002 
reflects that the veteran reported pain in his right shoulder 
and neck with overhead activities and that the pain was 
intermittent, depending upon activities.  The treating 
physician's assessment of the veteran's condition was 
adhesive capsulitis/RCT (apparently an abbreviation for 
rotator cuff tear) and cervicalgia secondary to 
spondylosis/disc disease and myofascial pain.

At a January 2003 VA examination, the examiner noted that the 
veteran had recently been diagnosed, based on EMG and nerve 
conduction studies, with C7 radiculopathy. In an examination 
of his musculoskeletal system, the veteran reportedly 
complained of pain in the right shoulder with full abduction 
and internal rotation.   The examiner opined that, "[i]t is 
this examiner's opinion that this veteran has a C7 
radiculopathy which is feasibly related to his prior injury 
in the service and is currently causing him a problem with 
decreased handgrip in the right upper extremity."  

At a VA examination in May 2007, the examiner reviewed the 
service treatment records and post-service records of 
treatment.  He took a detailed history from the veteran and 
conducted a thorough examination of the veteran.  He noted 
that the back of the neck and upper thoracic spine had been 
struck during the veteran's active service, in 1970.  At the 
examination the veteran complained of pain in the posterior 
right lateral cervical area.  This was an aching pain of 
moderate severity that would last about one to two days and 
would occur twice monthly.  There was no radiation of pain.  
Inspection of the spine was normal for posture, head 
position, and symmetry in appearance.  There were no abnormal 
spine curvatures.  Muscle movements were normal, and reflexes 
and sensory examination of the upper extremities were normal.  
Motion of the cervical spine was normal and there was no pain 
on motion.  

The examiner reviewed reports of prior imaging studies, 
reflecting degenerative anterior osteophytes at the C3/4 and 
C4/5 levels and mild loss of disc signal at the C3/4 disc as 
visualized in by an MRI April 2004.  At the C3/4 level, there 
was noted mild posterior osteophytic ridging and a mild broad 
based dorsal disc bulge, combining to produce mild effacement 
of the ventral subarachnoid space (mild anterior thecal sac 
deformity) without evidence of cord compression.  The neural 
foramina were intact.  The C1/2, C2/3, C5/6, C6/7, and C7/T1 
levels appeared unremarkable without significant degenerative 
change.    

The May 2007 VA examiner's diagnosis was C3 herniated disc.  
The examiner opined that the present cervical spine disc 
disability was not due to the in-service tree accident in 
1970.  He noted that the veteran had minimal problems after 
the accident, that a December 1971 VA examination had been 
normal, and that post-service the veteran had a history of 
heavy work for many years.  The examiner opined that the 
veteran's current cervical spine disability was not due to 
the military injury in 1970 given the veteran's work history 
and his lack of complaints for decades.  He also found that 
the pattern of changes on X-rays were compatible with 
generalized age-related changes rather than focal post-
traumatic changes.

New and Material Evidence - Upper Back Disability

In a rating decision dated in January 1972, the RO denied the 
veteran's claim for service connection for residuals of a 
neck injury and a contusion of the upper back. The RO 
acknowledged that service treatment records dated in January 
1970 and March 1970 revealed that the veteran received 
treatment for a tree-trunk falling on his back and shoulders.  
However, the RO noted, X-rays in January 1970 were negative, 
there were no residuals found at a May 1971 service discharge 
examination, and the veteran was found to have no residuals 
of a contusion of the back and shoulders at a VA examination 
in December 1971.  For these reasons, the RO found that 
service connection was not warranted.  

The veteran sought to reopen his claim for service connection 
for upper back disability in March 1997, but his petition to 
reopen was denied in an August 1997 rating decision.  He was 
notified of this decision and of his right to appeal, but a 
timely appeal was not perfected.  Specifically, he did not 
submit a notice of disagreement within one year of August 
1997 notice of the rating decision.  See 38 U.S.C.A. § 7105.

Since the time of the August 1997 RO rating decision, 
numerous VA treatment, private treatment, and VA examination 
reports have been received.  This evidence is new.  However, 
these records, which include detailed findings regarding 
cervical spine and low back disabilities dating from 1997 
forward, contain no evidence of an upper back disability that 
could be considered as a condition separate from the 
veteran's cervical spine disability discussed in detail 
below.  On this point, the Board notes that at a May 2001 VA 
examination, degenerative disc disease of the cervical and 
lumbar spine was diagnosed, but no condition of the thoracic 
spine or upper back apart from the cervical spine was 
ascertained.

With no competent medical evidence of a current upper back 
disability, even upon extensive treatment for low back and 
cervical spine disabilities, the newly received evidence can 
raise no reasonable possibility of substantiating the 
veteran's claim.  As a result, reopening of the claim for 
entitlement to service connection for an upper back 
disability is not warranted, and the claim remains denied.  

Service Connection Cervical Spine Disability - C7 
radiculopathy

At a VA examination in January 2003, the examiner reviewed in 
detail the service treatment records and post-service records 
of treatment.  He took a detailed history from the veteran 
and conducted a thorough examination of the veteran.  
Diagnostic testing was conducted, include a nerve conduction 
study which showed C7 radiculopathy.  The examiner opined 
that the veteran ad a C7 radiculopathy which was feasibly 
related to his prior injury in the service and was current 
currently causing him a problem with decreased handgrip in 
the right upper extremity.  Although this C7 radiculopathy 
has not been diagnosed at prior or subsequent VA 
examinations, the Court has held that the requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim . 
. . even though the disability resolves prior to the 
Secretary's adjudication of the claim." (Emphasis added).  
McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

There is evidence of an in-service injury, a disability 
during the pendency of the current claim manifested by C7 
radiculopathy and substantiated by objective diagnostic 
testing, and medical nexus evidence of a causal relationship 
between the two.  Accordingly, entitlement to service 
connection for disability of the cervical spine manifested by 
C7 radiculopathy is warranted.  Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); McClain v. Nicholson, 21 Vet. App. 
319, 321-323 (2007); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service Connection - Additional Disability of the Cervical 
Spine

In the present case, there is no diagnosis or other 
indication of arthritis of the cervical spine within one year 
of active service.  Accordingly, a presumption of service 
connection for arthritis of the cervical spine is not 
warranted pursuant to the provisions of 38 C.F.R. §§ 3.307 
and 3.309(a).

As discussed above, during the pendency of the claim a C7 
radiculopathy was diagnosed by an objective neurological 
study, and a VA examiner opined that this disability was 
related to the veteran's active service.  As a result, the 
Board has granted service connection for this aspect of the 
veteran's cervical spine disability.  However, additional 
disability of the cervical spine has also been diagnosed, and 
has been repeatedly found by VA examiners to have not begun 
during active service and to be unrelated to the incident 
reported in January 1970 in which a tree fell on the 
veteran's upper back and neck.  

Although the veteran had pain in his neck and was diagnosed 
as having a possible old sprain of the neck at his service 
discharge examination, by the time of the December 1971 VA 
examination he was found not to have any residuals of a neck 
injury.  Many years followed, including years from 1997 to 
2000 during which the veteran was treated for low back 
disability, for which treatment records reflect no diagnosis 
or complaints of cervical spine disability.  At a May 2001 VA 
examination, however, after physical examination and x-rays, 
the examiner diagnosed the veteran with degenerative disc 
disease, including involving the cervical spine.  The passage 
of many years with no continuity of symptomatology 
constitutes evidence against the veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A February 2002 VA examiner found the veteran to have 
degenerative joint disease of the cervical spine with no 
radioculopathy present at that time.  Based on his 
examination and review of the claims file and the history 
related by the veteran, the examiner found that the veteran's 
disability was not related to service or an in-service 
injury, but rather consisted of degenerative changes that had 
occurred over time.  At his January 2003 VA examination, a C7 
radiculopathy was found, which the VA examiner related to the 
veteran's active service and for which the Board has granted 
service connection.  In January 2007, the veteran was found 
to have a C3 herniated disc, which, after a detailed VA 
examination was conducted, the examiner found to be unrelated 
to the veteran's in-service tree accident in 1970.  He noted 
that the veteran had minimal problems after the accident, 
that a December 1971 VA examination had been normal, and that 
post-service the veteran had a history of heavy work for many 
years.  In light of these facts, the examiner opined that the 
veteran's current cervical spine disability, as found at that 
examination, was not due to the military injury in 1970 given 
the veteran's work history, but rather was compatible with 
generalized age-related changes rather than focal post-
traumatic changes.  

The findings at these VA examinations constitute well-
supported competent medical evidence against the veteran's 
claim for service connection for cervical spine disability, 
other than that manifested by a C7 radiculopathy found in 
January 2003.  There is of record no competent medical 
evidence suggesting a relationship between disability of the 
cervical spine other than manifested by C7 radiculopathy and 
the veteran's period of active service.  

The Board acknowledges the veteran's assertions that he has 
experienced neck pain since service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  38 C.F.R. § 
3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  His assertions of neck pain appear credible and 
he has been granted entitlement to service connection for 
disability manifested by C7 radiculopathy.  The extent to 
which additional current disability of the cervical spine is 
attributable to his inservice injury is a matter of medical 
expertise, and the competent medical opinions as to causation 
are determinative in this regard.

As a result, the Board finds that the preponderance of the 
evidence is against a finding of service connection for 
disability of the cervical spine other than disability 
manifested by a C7 radiculopathy.  Accordingly, entitlement 
to service connection for disability of the cervical spine 
other than disability manifested by a C7 radiculopathy is not 
warranted.

As the preponderance of the evidence is against the claim for 
service connection for cervical spine disability, other than 
disability manifested by C7 radiculopathy, the benefit of the 
doubt doctrine is not for application with respect to this 
aspect of the veteran's appeal.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence not having been received, the claim 
for service connection for an upper back disability is not 
reopened, and the appeal is denied.

Entitlement to service connection for disability of the 
cervical spine manifested by C7 radiculopathy is granted.

Entitlement to service connection for cervical spine 
disability, other than disability manifested by C7 
radiculopathy, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


